Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on February 1, 2021 has been entered.

The claims as amended by Examiner’s Amendment in the Notice of Allowance mailed 8/31/20 remain allowable.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art of record does not teach nor render obvious the claimed combination of a bearing comprising a first ring, a second ring, a plurality of rolling elements, a sealing contact member arranged as defined by the claim and at least three seals, the seals having a annular heel mounted on the first ring, a first seal having a sealing lip in contact with second ring, a second and third seal of the at least three seals each having a lip in contact with the sealing contact member, the sealing contact member having an axially extending radially facing surface forming the contact surface for the lips and this surface 
The US PGPub documents currently cited by Applicant, while showing seals that are the same or similar to that in the instant application these documents are not valid prior art.  First, all the documents have the same filing date, same assignee and same or common inventors, thus the US PGPub documents do not qualify as prior art under 35 USC 102(a)(1) or (2).  The only applicable rejection would be a double patenting rejection however each application is drawn to a different seal or different aspects of the sealing arrangement and do not cover the same claimed invention.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES PILKINGTON whose telephone number is (571)272-5052.  The examiner can normally be reached on Monday through Friday 7-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JAMES PILKINGTON/Primary Examiner, Art Unit 3656